         Case 1:11-cv-01015-CCC-LT Document 37 Filed 08/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


EMANON SHANNON,                                 )
                                                )
                Petitioner                      )
                                                )
                v.                              )       Civil Action No. 1:11-cv-1015
                                                )
JEFFREY N. DILLMAN and                          )       Hon. Christopher C. Conner
ATTORNEY GENERAL OF THE                         )
STATE OF PENNSYLVANIA,                          )
                                                )
                Respondents                     )


                                     FIFTH STATUS REPORT

        Petitioner Emanon Shannon, by and through his counsel Lynn A. Ellenberger of Fegan

Scott LLC, and Respondents Jeffrey N. Dillman and the Attorney General of Pennsylvania, by

and through their counsel, Assistant District Attorney Ryan Lysaght of the Dauphin County

District Attorney’s Office, file this fifth joint status report, advising this Court as follows:

        1.      Pursuant to this Court’s order of April 28, 2021 (ECF 28), referring this case for

assignment to a magistrate judge to preside over settlement discussions, the following events have

occurred:

                a. On May 11, 2021, Magistrate Judge Schwab held a status conference during

                     which the parties agreed to present her and opposing counsel with their

                     confidential settlement position papers (ECF 31);

                b. In accordance with that order, on May 21, 2021, Mr. Shannon provided a 29-

                     page confidential settlement memorandum which, among other things,

                     discussed Mr. Shannon’s psycho-social background, assessed the merits of his

                                                    1
        Case 1:11-cv-01015-CCC-LT Document 37 Filed 08/23/21 Page 2 of 3




                  habeas corpus claims in the district court and on appeal, and proposed a

                  resolution of this matter;

              c. On June 4, 2021, the Commonwealth provided a 3-page confidential settlement

                  memorandum which also proposed a resolution of this matter;

              d. On June 10, 2021, Magistrate Judge Schwab held a status conference where the

                  parties discussed their positions.

              e. On June 14, 2021, Mr. Shannon suggested another settlement concept to the

                  District Attorney’s Office.

              f. On June 23, 2021 and June 30, 2021, Mr. Shannon’s counsel had telephone

                  conversations regarding Mr. Shannon’s proposal with District Attorney

                  Chardo, who has the sole authority to decide whether the Commonwealth will

                  make an offer to compromise this case.

              g. On July 6, 2021, Mr. Shannon’s counsel received a settlement offer from the

                  Commonwealth which is generally contingent on the victims’ consent. Mr.

                  Shannon, through counsel, accepted the offer.

              h. On July 27, 2021, Mr. Shannon’s counsel contacted the Dauphin County

                  District Attorney’s Office to inquire into the status of obtaining victim consent.

                  On July 29, 2021, the Commonwealth advised, “We are in the process of

                  tracking down all the families and hope to be in touch with them very soon.”

       2.     Based on the above, the parties jointly request an additional 30-days, or until

September 23, 2021, for the Commonwealth to obtain victim consent and for the parties to file a




                                                 2
         Case 1:11-cv-01015-CCC-LT Document 37 Filed 08/23/21 Page 3 of 3




status report. If victim consent is secured, the parties will cooperate and use best efforts to

implement the settlement as expeditiously as possible.

       WHEREFORE, for the foregoing reasons, the parties jointly request that this Court direct

that the parties file a fifth joint status report on or before September 23, 2021, and grant such

other and further relief as is just and appropriate.

Dated: August 23, 2021                                 Respectfully submitted,


                                                       By: /s/ Lynn A. Ellenberger
                                                       Lynn A. Ellenberger
                                                       FEGAN SCOTT LLC
                                                       500 Grant St., Suite 2900
                                                       Pittsburgh, PA 15219
                                                       Phone: 412.346.4104
                                                       Fax: 312.264.0100
                                                       lynn@feganscott.com

                                                       Counsel for Petitioner Emanon Shannon

                                                       and

                                                       By: /s/ Ryan H. Lysaght
                                                       Ryan H. Lysaght
                                                       Dauphin County District Attorney’s Office
                                                       101 Market Street
                                                       Harrisburg, PA 17101
                                                       Phone: 717.780.6767
                                                       rlysaght@dauphinc.org

                                                       Counsel for Respondents




                                                   3
